WIDENER, Circuit Judge,
concurring:
I concur in the result and in the opinion of the court in the McGuirt case, No. 77-1816.
I concur in the result in The Union Trust Company case, No. 77-2177.
I do not think the affidavits which were the only evidence before the district court, and upon which the case was decided, meet the requirements of LaSalle because they do not even address the subject of the institutional commitment of the Internal Revenue Service with respect to a prosecution, other than that no recommendation to prosecute had been made, and do not mention any facts from which could be decided the matter of . “delay in submitting a recommendation to the Justice Department when there is an institutional commitment to make the referral and the Service merely would like to gather additional evidence for the prosecution.” LaSalle, 437 U.S. at 317, 98 S.Ct. at 2367.
Nevertheless, I believe the same matters now before the court were litigated in United States v. Maryland Lumber Company, No. 77-1338, an appeal in which case was pending in our court until recently, when it was dismissed by agreement on October 5, 1978. I think the principle of collateral estoppel bars the further prosecution of this appeal since the judgment adverse to the taxpayer in Maryland Lumber Company is final.